DETAILED ACTION
Claims 1-2 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 is acknowledged and considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stevenson et al. (U.S. 2013/0124552 A1) in view of Chevalier et al. (U.S. 2008/0072180 A1).
Regarding claim 1, Stevenson discloses a relay apparatus comprising: 
a processor connected to a memory (see Stevenson; paragraphs 0054 and 0055; Stevenson discloses processors and memory used to implement the system) and configured to:
manage information on a plurality of storage services (content sources) (see Stevenson; paragraphs 0021 and 0022; Stevenson discloses that a case dataset defines the various content sources containing the content items comprising the items to be searched.  The dataset may contain one or more content collections and filters, i.e. “manage information”, may be applied at the content collection level);
receive, from a client apparatus, a search query and a specification of which of the plurality of storage (content sources) services to search (see Stevenson; paragraph 0023; Stevenson discloses the case dataset, which includes a source specification and query specification, identifies content sources to be searched. A user builds the query specification and the e-discovery application parses the query specification, i.e. “receive, from a client apparatus, a search query”);
convert the search query into a format for each of the specified storage services (content sources) (see Stevenson; paragraphs 0026 and 0030; Stevenson discloses translating the queries into a proper format for each content source);
transmit each of the converted search query to each of the specified storage services (content sources) (see Stevenson; paragraphs 0026, 0030, and 0047; Stevenson discloses that the queries are translated into proper format to execute the queries against the specified content sources, in which a search interface is utilized.  In other words, the queries are transmitted to the content sources in order to execute the queries against the content sources);
receive search results from each of the specified storage services (content sources) (see Stevenson; paragraphs 0037 and 0048; Stevenson discloses receiving information matching the query, such as raw statistics from the content sources);
While Stevenson discloses receiving information matching a search query, aggregating and presenting the results to a user computing device (see Stevenson; paragraphs 0037, 0048 and 0049), Stevenson does not explicitly disclose generate a search result in which the search results from each of the specified storage services are listed on one screen; and output the generated search result to the client apparatus in accordance with a display mode set by a user, the display mode selected from options including a content-by-content basis and a service-by-service basis.
In analogous art, Chevalier discloses generate a search result in which the search results from each of the specified storage services (sources) are listed on one screen (see Chevalier; paragraphs 0021, 0026 and Figure 3; Chevalier discloses results from a first source are displayed prior to a second source, i.e. results are generated based on order of receipt, and further, if a search result from a second source is determined to be more relevant than a search result from a first source, then it is inserted in the appropriate place of the updated search results.  Therefore, the results from both the first source and the second source are displayed, i.e. “listed on one screen”); and
output the generated search result to the client apparatus in accordance with a display mode set by a user, the display mode selected from options including a content-by-content basis and a service-by-service basis (see Chevalier; paragraphs 0020, 0021 and Figure 3; Chevalier discloses a display window shows a side bar area which includes search results by groups including the sources, i.e. “service-by-service”, and a main area which includes the search results, i.e. search result A, search result B, therefore “content-by-content”. The examiner notes that the applicant’s specification supports this interpretation of service-by-service and content-by-content; see applicant’s specification as filed; page 23 second and third paragraphs).
One of ordinary skill in the art would have been motivated to combine Stevenson and Chevalier because they both disclose features of searching multiple content sources, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to incorporate the feature of search result generation as taught by Chevalier into the system of Stevenson in order to allow the search results to be displayed more efficiently, such as, when an updated search is needed (see Chevalier; paragraph 0026). 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stevenson et al. (U.S. 2013/0124552 A1) in view of Chevalier et al. (U.S. 2008/0072180 A1), as applied to claim 1 above, and further in view of Wisely (U.S. 2007/0043730 A1).
Regarding claim 2, Stevenson and Chevalier disclose all the limitations of claim 1, as discussed above, and further while Chevalier discloses “generate a search result…” and “output the generated search result…”, as discussed above, the combination of Stevenson and Chevalier does not explicitly disclose wherein the processor is further configured to: receive a timeout period from the client apparatus; and generate the search result in which the search results received from each of the specified storage services, which has been received at a time when the timeout period has elapsed, are listed on the one screen.
In analogous art, Wisely discloses wherein the processor is further configured to: receive a timeout period from the client apparatus (see Wisely; paragraphs 0102 and 0103; Wisely discloses retrieving search preferences, such as, one or more search sites and a maximum search time, i.e. “timeout period”, for the search to be active,) and 
generate the search result in which the search results received from each of the specified storage services, which has been received at a time when the timeout period has elapsed, are listed on the one screen (see Wisely; paragraphs  0103, 0104, 0133, 0137, 0138; Wisely discloses selecting a number of search engines/servers/sites, i.e. “specified storage services”, based on the search preferences.  The search request is received and search results are determined, i.e. “generated”.  Location that the results can be sent to the user’s personal computer, i.e. “listed on the one screen” of the computer. The results are not returned until the search time has expired, i.e. “timeout period has elapsed”.)
One of ordinary skill in the art would have been motivated to combine Stevenson, Chevalier and Wisely because they all disclose features of searching multiple content sources, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to incorporate the feature of a specified search time as taught by Wisely into the combined system of Stevenson and Chevalier in order to allow the user to specify when the search results are returned if the user does not wish to receive the search results until a certain time, e.g. a later point in time (see Wisely; paragraphs 0015 and 0136).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rao (U.S. 6,581,056 B1) discloses after some period of time the results of a search query to information sources are returned.
Haveliwala et al. (U.S. 2005/0038775 A1) discloses a user defining a boundary and receiving a portion of search results that lies within the boundary.
Clarke (U.S. 2010/0318552 A1) discloses performing searches or updated searches at points in time defined by a user.
Falkenberg (U.S. 2007/0011147 A1) discloses retrieving information from a plurality of databases.
Gilula (U.S. 2012/0089630 A1) discloses querying heterogeneous data sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        08/18/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442